Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: It is listed as “3.”  Appropriate correction is required.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
In January 2019, the United States Patent and Trademark Office
(“USPTO”) published revised guidance on the application of § 101.  See
USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (hereinafter “Guidance”).1  Under that guidance, the Examiner looks to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of 
(2) additional elements that integrate the judicial exception into a practical application (see Manual Of Patent Examining Procedure (MPEP) §§ 2106.05(a)–(c), (e)–(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, does the Examiner then look to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field (see MPEP § 2106.05(d)); or(4) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See Guidance, 84 Fed. Reg. at 56.
	Representative independent claim 1 recites: 
1. A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a data mapping engine for transparent and declarative translation of search queries on documents to queries on relational data, wherein the method comprises 
receiving a query from a search framework for a target database; 
translating the query to a target schema based on a mapping definition data structure to form a translated query, wherein the mapping definition data structure declaratively maps between a source schema of the search framework to a target schema of a target database; 
sending the translated query to the target database; 
receiving a response from the target database; 

and sending the translated response to the search framework.	

Claim 1 falls within a statutory category of invention. However, apart from the preamble, and the sending and receiving elements, all of claim 1’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to using mental steps to translate information from one form to another using a mapping. . These steps fit squarely within the mental processes categories included in the Guidance. See Guidance at 52 (listing exemplary mental processes including observation and evaluation). 
Turning to each limitation individually, claim 1 recites the following: 
A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a data mapping engine2  for transparent and declarative translation of search queries on documents to queries on relational data3, wherein the method comprises:
The processor and memory is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of translating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it 
Examiner further finds that “the receiving a query from a search framework for a target database” is mere data gathering and thus fails to integrate the claimed invention into a practical application because it adds extra solution activity.   See Guidance at 55 and footnote 31.  Likewise, Examiner finds the following elements 
sending the translated query to the target database 
receiving a response from the target database; 
and sending the translated response to the search framework.
	
are also mere data gathering elements.  Thus, these elements, alone or in combination fail to integrate the claimed invention into a practical application because they merely add extra solution activity.   See Guidance at 55 and footnote 31.    
Thus, the preamble and the sending and receiving elements do not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)( c), (e)). In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 1 as a whole.  

A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a data mapping engine for transparent and declarative translation of search queries on documents to queries on relational data, wherein the method comprises:
does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a memory to perform a generic computer function of “translating” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Additionally, Examiner takes official notice that the following additional elements 
receiving a query from a search framework for a target database;
sending the translated query to the target database 
receiving a response from the target database; 
and sending the translated response to the search framework.
	
were well-understood, routine, and conventional activities previously known to the industry and therefore fail to provide significantly more than the abstract idea. 
Thus, claim 1 is not patent eligible. 
The same analysis above applies to claims 11 and 20.  

Claims 7 and 17 each recite a generic computing function. 
Thus, claims 1-20 are not patent eligible because they are directed to an abstract idea without significantly more. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gopalakrishnan US 20200117737 A1 [hereinafter Gopa]. 
With respect to claim 1, 11, and 20 Gopa teaches “to implement a data mapping engine for transparent and declarative translation of search queries on documents to queries on relational data, wherein the method comprises receiving a query from a search framework for a target database” Fig. 1 item 120 (query); Fig. 1 items 180A-C (target database(s); ¶19, ¶ 20, and see also ¶ 27; 
“translating the query to a target schema based on a mapping definition data structure to form a translated query” in ¶ 20 (Examiner finds that the mapping of the decomposed query to the respective data sources is a 
 “wherein the mapping definition data structure declaratively maps between a source schema of the search framework to a target schema of a target database” in ¶¶ 18-22 Fig. 1 items 140 and 150 (the metadata repository 150 and knowledge graph 140 is the mapping definition data structure because it maps the source schema of the query (¶ 19 natural language, relational, etc.) to the target schema of data sources 180A-N); 
“sending the translated query to the target database” in Fig. 1 items 108A-N ¶¶ 20, 21 (query is translated and sent to target database (e.g. any one of data sources 180N); 
“receiving a response from the target database” in ¶ 23 (“responses to the sub-queries”); 
“translating the response to the source schema based on the mapping definition data structure to form a translated response” in ¶ 23 (“data source adaptors. . . allow. . . translation back into the desired schema and displayed to the end user (emphasis added); Examiner finds that the words “back” and “source adaptors” teaches that “desired schema” is the source schema”); see also ¶ 27; 
“and sending the translated response to the search framework” in ¶ 23 (“translation back into the desired schema and displayed to the end user”) see also ¶ 27. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

Claims 2, 12, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopa as applied to claim 1 and in view of Adamut US 20180137184. 
With respect to claim 2 and claim 12 Gopa fails to teach but Adamut US 20180137184 teaches “2. The method of claim 1, wherein the mapping definition data structure maps a table name to a target model name” in ¶ 34 (table name of “sql_tmpl_tbl” is mapped to target model “p_sql_tmp”; the term “target model name” when read broadly in light of the specification refers to any data that has a name; that is, the specification nor the claims limit the words “target model name” to any particular type of name). 
Gopa and Adamut are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the mapping in Gopa to include a “mapping definition data structure maps a table name to a target model name” as taught by Adamut.  The motivation would have been to allow a user “allow a user to continue using off-the-shelf applications but providing more flexibility to specify the desired data without having to duplicate effort.”  Adamut ¶ 2. 
With respect to claim 8 and 18, it appears Gopa fails to teach but Adamut US 20180137184 teaches “8. The method of claim 1, wherein the data mapping engine translates exact matches to an equality clause” in Fig. 8 item 820, Fig. 7 item “p-subscriber_group = ‘All subscribers’—(the equal 
It would have been obvious to one skilled in the art before the effective filing date of the invention to translation in Gopa to include “wherein the data mapping engine translates exact matches to an equality clause” as taught by Adamut. The motivation would have been to allow a user “allow a user to continue using off-the-shelf applications but providing more flexibility to specify the desired data without having to duplicate effort.”  Adamut ¶ 2. 
Claims 3-5, 9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopa as applied to claim 1 and in view of Chasseur, Enabling JSON Document Stores in Relational System, 2013.  
With respect to claim 3 and claim 13, it appears Gopa fails to explicitly teach, but Chasseur teaches “3. The method of claim 1, wherein the mapping definition data structure maps at least one field to a target model name” in Fig 2 (objid field “1” mapped to “name”); "a target field” in Fig. 2 (any of the fields associated with “1” field is a target field); “and a field type” in Fig. 2 (field “1” are mapped to strings, numbers, and Boolean data types).  
Chasseur and Gopa are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the mapping in Gopa to include wherein the mapping definition data structure maps at least one field to a target model name a target field and a field type” as taught by Chasseur.  

With respect to claim 4 and claim 14, it appears Gopa fails to explicitly teach, but Chasseur teaches “4. The method of claim 1, wherein the mapping definition data structure maps array values to target fields” in Fig. 2 (“kids [0]-[3]” mapped to “1”; kids [3].age mapped to “1”); 
Chasseur and Gopa are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the mapping in Gopa to include “wherein the mapping definition data structure maps array values to target fields” as taught by Chasseur.  The motivation would have combine the flexibility and interoperability of JSON with the rich query processing and transactional properties offered by a traditional RDBMS.”  Chasseur abstract. 
With respect to claim 5 and claim 15, it appears Gopa fails to explicitly teach, but Chasseur teaches “5. The method of claim 1, wherein the mapping definition data structure maps a field to multiple target models.” in Fig. 2 (“1” mapped to multiple models in that it is mapped to different data types; “1” also mapped to multiple target models in that it is mapped to different keystrings (keystr) and value strings (valstrg)). 
Chasseur and Gopa are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the mapping in Gopa to include “wherein the mapping definition data structure maps array values to target fields” as taught by Chasseur.  The motivation would have combine the flexibility and interoperability of JSON with the rich query 
With respect to claim 9, Gopa teaches mapping data definition translation structure translating. See above. It appears Gopa fails to explicitly teach, but Chasseur teaches “translates prefix, infix, or suffix matches to a like clause”.  See Chasseur p. 4 section 3.2.2 
Because a given attribute may be an embedded array or object, we cannot simply match the attribute name exactly, we must also find all nested child values if any exist. Argo accomplishes this task with LIKE predicates on the key string column.
Not matching a name exactly suggests a prefix, infix or suffix match.  See “kids.%” for example.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the translation in Gopa to include “translat[ing] prefix, infix, or suffix matches to a like clause” as taught by Chasseur. The motivation would have combine the flexibility and interoperability of JSON with the rich query processing and transactional properties offered by a traditional RDBMS.”  Chasseur abstract. 
Claims 6, 7, 10, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopa.  
	With respect to claim 6 and claim 16, Gopa teaches a mapping definition data structure mapping fields.  See above. It appears Gopa fails to explicitly teach “6. The method of claim 1, wherein the mapping definition data structure maps a field indirectly via a query on the target schema.”  However, Examiner takes official notice that “map[ing] a field indirectly via a query on the target schema” was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the 
	With respect to claim 7 and claim 17, it appears Gopa fails to explicitly teach “7. The method of claim 6, wherein the query on the target schema is cached.”  However Examiner takes official notice that caching schemas were well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teaching of executing the query on the target schema by Gopa to include caching the target schema.  The motivation would have been speed. Caching is usually faster than normal disk operation. 
With respect to claim 10 and claim 19, Gopa teaches mapping data definition translation structure translating a query. See above. It appears Gopa fails to explicitly teach “translating range searches to range clauses”.  However Examiner takes official notice that “translating range searches to range clauses” was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the translating in Gopa to include translating range searches to range clauses.  The motivation would have been to allow a user to query an SQL database.  That is, the range clause is a range search in SQL by definition.  It would have been obvious 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1See also October 2019 Update: Subject Matter Eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf).
        2 “To implement a data mapping engine” is intended use language that does not have patentable weight because it does not cause any steps to be performed or define any structure. Even if it did have weight, it would not integrate the claim into a practical application nor provide significantly more. 
        3 “[F]or transparent and declarative translation. . . on relational data“is also intended use language that does not have patentable weight because it does not cause any steps to be performed or define any structure. Even if it did have weight, it would not integrate the claim into a practical application nor provide significantly more.